744 N.W.2d 724 (2008)
2008 ND 17
In the Matter of the Application for DISCIPLINARY ACTION AGAINST Kerry A. O'DONNELL, a Person Admitted to the Bar of the State of North Dakota.
Disciplinary Board of the Supreme Court of the State of North Dakota, Petitioner
v.
Kerry A. O'Donnell, Respondent.
No. 20080039.
Supreme Court of North Dakota.
February 20, 2008.
Application for Interim Suspension.

INTERIM SUSPENSION ORDERED.
PER CURIAM.
[¶ 1] On February 9, 2008, an Application for the Interim Suspension of Kerry A. O'Donnell, a member of the Bar of North Dakota, and a certified copy of the Criminal Judgment and Commitment in State of North Dakota v. Kerry Andrew O'Donnell, Cass Co. 07-K-00933, were filed under N.D.R. Lawyer Discipl. 4.1D by Brent J. Edison, Assistant Disciplinary Counsel. The Criminal Judgment shows that O'Donnell plead guilty to Attempt to Acquire or Obtain Possession of a Controlled Substance by Misrepresentation, Fraud, Forgery, Deception, or Subterfuge, in violation of N.D.C.C. §§ 12.1-06-01 and 19-03.1-25(1)(c), a Class A Misdemeanor.
[¶ 2] N.D.R. Lawyer Discipl. 4.1D provides that upon the filing with the Court of a certificate or other satisfactory evidence of conviction demonstrating that a lawyer has been convicted of a serious crime, the Court shall enter an order immediately suspending the lawyer pending final disposition of a disciplinary proceeding predicated upon the conviction.
[¶ 3] Under N.D.R. Lawyer Discipl. 4.1C, a serious crime is any felony and any lesser crime a necessary element of which, as determined by the statutory or common law definition of the crime, involves interference with the administration of justice, false swearing, misrepresentation, fraud, willful failure to file income tax returns, deceit, bribery, extortion, misappropriation, theft, or an attempt or a conspiracy or solicitation of another to commit any of those crimes.
[¶ 4] ORDERED, under N.D.R. Lawyer Discipl. 4.1D, Kerry A. O'Donnell's certificate of admission to the Bar of the State of North Dakota is SUSPENDED effective immediately and until further order of this Court, pending final disposition of a disciplinary proceeding predicated upon the conviction.
[¶ 5] FURTHER ORDERED, Kerry A. O'Donnell comply with N.D.R. Lawyer Discipl. 6.3, Notice of Status.
[¶ 6] GERALD W. VANDE WALLE, C.J., DALE V. SANDSTROM, MARY MUEHLEN MARING, CAROL RONNING KAPSNER and DANIEL J. CROTHERS, JJ, concur.